DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
3.	Claims 1-4, 6, 8-14, 16-18, and 20 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 09/13/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6, 8-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No. US2019/0099951 A1) in view of Morton et al. (US Publication No. US2017/0232517 A1) further in view of Sheng et al. (Sheng et al. “Application of Frictional Contact in Geotechnical Engineering”, (2007) 10 pages).
6.1	Regarding claim 1, 12, and 17, Zhang et al. discloses a method comprising:
 receiving, via a communication interface (Zhang, [0026] “Thus, 3D scanner 105 and the process distortion compensation computing system 120, for example, are communicatively coupled, and capable of wireless transmission of scan data via the computer network 130.”) of a distortion and correction module comprising a processor (Zhang, [0026] “The process distortion compensation computing system 120 includes a processor 112 and a memory”, a defined geometry for one or more parts (Zhang, [0004] “comprises a process distortion compensation computing system configured to determine a digital nominal model that represents a physical target object excluding a distortion” and [0017] “The additive manufacturing system implements a physics-based model that enables reaching the distortion compensated geometry more quickly and efficiently by determining or identifying the shrinkage of the working object.” ), wherein the parts are manufactured with an additive manufacturing machine (Zhang, [0020] “The various non-limiting embodiments described herein provide a framework of an AM fabrication process … In addition, high quality additive parts can be rapidly generated within targeted geometrical and shape tolerances.”); and discretizing the defined geometry into a mesh including a plurality of nodes (Zhang, [0018] discrete representation of the 3D mesh surface, [0021] “The 3D scanner 105 can include cameras or sensors employed to generate dense point clouds or polygon meshes used in 3D modeling” and [0035] “Returning now to FIG. 2, the electronic part alignment unit 202 is configured to extract a plurality of first node points (e.g., 3D coordinates x1, y1, z1).”, The 3D structured defined by the plurality of first node points (x.sub.11, y.sub.11, z.sub.11 .  . . x.sub.1N, y.sub.1N, z.sub.1N) and the plurality of second node points (x.sub.21, y.sub.21, z. sub.21.  . . x.sub.2N, y.sub.2N, z.sub.2N) defines the spatial layout of the nominal 3D mesh model 300 and the distortion 3D mesh model 310, respectively) and predicting a distortion of a position of each node of the plurality of nodes (Zhang, [0005] “The method further includes generating a digital distortion model that represent the physical target object including at least one distortion.” and [0035] “The 3D structured defined by the plurality of first node points (x11, y11, z11 ... x1N, y1N, z1N) and the plurality of second node points  (x21, y21, z21 ... x2N, y2N, z2N) defines the spatial layout of the nominal 3D mesh model 300 and the distortion 3D mesh model 310, respectively.”) and determining whether the predicted distortion position exceeds a pre-set tolerance (Zhang, [0036] The configuration compensation unit 204 is configured to determine a material volume difference based on a comparison between a first total volume (V.sub.0) of the nominal 3D mesh model 300 and a second total volume (V.sub.C) of the distortion 3D mesh model 310, through the difference determination one would ascertain whether it exceeds a certain tolerance;  [0053] “At operation 408, the total volume (Vc) of the distortion 3D mesh model 310 is compared to a distortion threshold value.”) and determining an adjusted pre-distortion position for each node of the plurality of nodes when the predicted distortion position exceeds the pre-set tolerance (Zhang, [0031], For instance, the Scan Processing module 116 can employ information obtained during trials to predict deformation errors that may result in the fabricated 3D AM product 180, and perform compensation actions (e.g., adjust a digital model) to correct any geometric errors in the digital models generated from 3D scanning; [0053-0054), When, however, V'.sub.c is less to or exceeds the distortion threshold value, the compensation iteration unit 206 determines at least one additional AM processing iteration is to be applied to the one or more of the 3D portions 314 of the distortion 3D mesh model 310 at operation 410; [0043] “Based on the equation above, a compensation of the entire distortion 3D mesh model 310 can be calculated based on a volume deviation analysis of the total individual 3D portions 314.” and [0044] “The determined number of AM process iterations can modify the volume and/or shape of the least one given second ( differential) 3D portion so as to compensate for the 3D portion volume differential (Δ3D).“, see Eq. 6 in [0043]) [Examiner note: it is understood that a compensated/adjusted model will comprise compensated/adjusted nodes] and predicting a distortion of the adjusted determined pre-distortion position for each node of the plurality of nodes (Zhang, [0054] “When, however, V'c is less to or exceeds the distortion threshold value, the compensation iteration unit 206 determines at least one additional AM processing iteration is to be applied to the one or more of the 3D portions 314 of the distortion 3 D mesh model 310 at operation 410.”, see also Fig. 4 for predicting distortions of the modified model: ) and determining whether the distortion of the determined adjusted pre-distortion position exceeds the pre-set tolerance (Zhang, [0054] “The AM processing iteration modifies the total volume (V'c) of the distortion 3D mesh model 310. The method then returns to operation 408, and compares the modified volume (V'c) to the distortion threshold.”); and printing the part when one of the predicted distortion position and the predicted adjusted pre-distortion position is below the pre-set tolerance (Zhang, [0053] “When the total volume (Vc) of the distortion 3D mesh model 310 is within (i.e. satisfies) the distortion threshold value, the method proceeds to operation 412 and a compensation model 190 is generated. The compensation model 190 is saved in a data, forwarded to an AM peripheral device (e.g., a 3D printer) to fabricate the AM physical product, and the method ends.”). Zhang et al. further discloses the additive manufacturing device operative to fabricate one or more parts (Zhang, Abstract “The AM system further comprises an AM peripheral device configured to form a three-dimensional physical object based on a digital compensation model.”) and a distortion and correction module (Zhang, [0004] “comprises a process distortion compensation computing system configured to determine a digital nominal model that represents a physical target object excluding a distortion”) and a memory in communication with the additive manufacturing device and storing program instructions (Zhang, [0026] “ The process distortion compensation computing system 120 includes a processor 112 and a memory 114. The process distortion compensation computing system 120 can be connected to a computer network 130, which can be a private network, a public network, a virtual private network, etc. The computer network 130 can be implemented as either a wired network (e.g., Ethernet) or a wireless network. The various devices of system 100, including 3D scanner 105, process distortion compensation computing system 120, and the AM peripheral device 150 can be connected via network 130.” and that the distortion and correction module operative with the program instructions and additive manufacturing device (Zhang, [0027] “The process distortion compensation computing system 120 can include various types of computer storage media and devices, which can include the memory 114, to store instructions of programs that run on the processor 112.”, of claim 12 and the non-transitory computer-readable medium storing instructions executed by a computer processor (Zhang, [0056] “When implemented in software, a module can be embodied in memory as a non-transitory machine-readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method.”), of claim 17. 
However, he does not expressly teach the step of: setting one or more boundary conditions, wherein the one or more boundary conditions include at least one of a gravity load and friction, and executing a finite element model for the part based on one or more part parameters and the one or more boundary conditions, including the at least one of the gravity loading or the contact friction. Morton et al. teaches the step of: setting one or more boundary conditions, and executing a finite element model for the part based on part parameters and the one or more boundary conditions (see Morton, [0056] “Next, at step 515, simulations can be used to evaluate the stress behavior of the part. For example, finite element analysis may be used. The results can indicate critical regions of stress in the part according to the part geometry and intended deployment of the part.”) [Examiner note: the phrase “according to the part geometry and intended deployment of the part” is interpreted to encompass part based parameters and boundary conditions; these are common and necessary inputs for finite element analysis and are crucial for accurate results]. 
Therefore, before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Zhang et al. to incorporate the teachings of Morton et al. by using binder jetting in the additive manufacturing process. The motivation for doing so would have been to account for the distortion in the original part by adding porosity to the model (Morton, [0005] “Binder jetting 3D printing technology is comprised of systems and/or methods to create gradient or graded composite structures. A porous structure is created with binder jetting technology, sintered (or heat treated) in a gaseous environment, and is infiltrated with another material in liquid form. This results in a composite wherein composition is controlled by intentional porosity.”), as Morton further teaches the improvement of performance (abstract, para 13, 17).
However, he does not expressly teach that wherein the one or more boundary conditions include at least one of a gravity loading or a contact friction. Sheng et al. discloses that wherein the one or more boundary conditions include at least one of: a gravity load or a contact friction Sheng et al. abstract, Soil-structure interaction is traditionally simplified to prescribed boundary conditions or modeled by joint elements. Both of these approaches are limited to small and continuous relative displacements at the interface. The use of contact constraints opens up a fresh range of possibilities for geotechnical analysis, especially for cases involving large interfacial deformation. This paper demonstrates the application of computational contact mechanics in geotechnical engineering. It first outlines a general description of kinematic constraints for frictional contact and the associated numerical algorithms. A number of classical geotechnical problems are then analyzed using finite-element contact methods. These problems include a strip footing under eccentric and inclined loads and a cone penetration test. It is shown that the finite-element method with frictional contact is indeed very useful in geotechnical analysis, and can provide solutions to problems that are otherwise very difficult to analyze.”; further page 184, Soil-structure interaction that involves large deformation and surface separation and re-closure is in general better represented by frictional contact than prescribed boundary conditions or joint elements. 2. With appropriate numerical algorithms, the finite-element method can provide accurate and robust solutions to problems involving frictional contact). 
Zhang et a., Morton et al., and Sheng et al. are analogous art because they are from the same field of endeavor of predicting distortion in parts; and that the model analyzes by Sheng et al. is similar to that of Zhang et al. and Morton et al. Therefore, before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Zhang et al. in view of Morton et al. to incorporate the teachings of Sheng et al. by including the boundary condition of Sheng et al. to facilitate global convergence, the local integration scheme must be very robust and accurate (see upper right column of page 179).
6.2	Regarding claims 2 and 13, the combined teachings of Zhang et al., Morton et al., and Sheng et al. teach that the additive manufacturing machine applies a binder jet printing process to manufacture the part (Morton, [0020] “The manufacturing comprises binder jetting additive manufacturing.”). Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Zhang et al. to incorporate the teachings of Morton et al. by performing finite element analysis on the modelled part. The motivation for doing so would have been to aid in distortion prediction by identifying regions of high stress.
6.3	Regarding claims 3, 14, and 18, the combined teachings of Zhang et al., Morton et al., and Sheng et al. teach that each node in the mesh represents a point on a surface of the part (Zhang, [0018]“In one or more embodiments, the physical factors utilized to compensate for material shrinkage is determined using a discrete representation of a 3D model such that distortion can be captured in term of a geometric representation. In one example, non-uniform rational B-splines (NURBS) are generated from the discrete representation. The NURBS include a set of control points that define a surface of a 3D model representing the working target object.” and [0038] “The collection of nodes 600 define a surface 602 of the nominal 3D mesh model 300 and the distortion 3D mesh model 310, respectively”).
6.4	As per claim 4, the combined teachings of Zhang et al., Morton et al., and Sheng et al. teach that wherein the pre-set tolerance is one of a threshold value and a range of threshold values (see Zhang [0045] In at least one embodiment, the compensation iteration unit 206 determines the need to perform one or more AM process iterations by calculating a difference in volume and/or shape (i.e., a degree of shrinkage) of the at least one given second (differential) 3D portion with respect to the at least one given first (nominal) 3D portion a distortion differential threshold value, and comparing the difference in volume and/or shape to a distortion differential threshold value 210.  In at least one embodiment, the distortion differential threshold value 210 is manually selected and input to the 3D Scan Processing module 116.  The compensation iteration unit 206 then predicts an amount of volume increase of a given second 3D portion 314 in response to performing an AM process iteration upon the given second 3D portion 314. A modified total volume of the distortion model based on the amount of volume increase is determined, and the modified total volume is compared to the distortion differential threshold value.  When the modified total volume is below the distortion differential threshold value, the compensation iteration unit 206 determines the need to add one or more subsequent AM process iteration.  When, however, the modified total volume is equal to or exceeds the distortion differential threshold value, the compensation iteration unit 206 determines that no further AM process iterations are necessary; see further [0053]).
6.5	Regarding claims 6 and 16, the combined teachings of Zhang et al., Morton et al., and Sheng et al. teach that wherein the one or more part parameters include a geometry input (Zhang, [0022] “For instance, a target working object 110 is scanned by 3D scanner 105 so as to generate scan data, including 2D visualizations (e.g., photographic images) and/or geometric measurements representing the physical surface of object 110.”); however, Zhang et al. does not explicitly disclose that the part parameters include a material input, nor does it disclose that the material input includes at least one of a powder size distribution, a sintering profile, one or more expansion factors, a weakest modulus; and a tolerance capability. Morton et al. discloses that the part parameters include a material input (Morton, [0018] “a method comprises designing a part, evaluating material performance in the part”) [Examiner note: evaluating material performance would require knowledge about the type of material used] and that the material input includes a powder size distribution (Morton, [0073] “Note, in the embodiments disclosed herein, other similar systems might alternatively be used. A commercial Ti-6Al- 4V powder was used in this example with a bi-modal particle distribution between 45 and 100 microns (mean -60 micron).”
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Zhang et al. to incorporate the teachings of Morton et al. by including information regarding the material of the part and the powder size distribution used in the manufacturing process. The motivation for doing so would have been that these inputs affect the design, testing, and manufacturing of the part.
6.6	Regarding claims 8 and 20, the combined teachings of Zhang et al., Morton et al., and Sheng et al. disclose that the finite element model is executed based on the binder jet printing process as a steady state process (Morton discloses a binder jet process (Morton, [0051] “Other types of 3D printing technology such as directed energy deposition and binder jetting can be used to manufacture materials with improved properties using methods described herein.”); and one or more material properties for a material undergoing the sintering process and that the finite element model is executed based on one or more material properties for the material undergoing the sintering process (Morton, [0069] “Once the part has been manufactured, the remaining 3D object can be cured, sintered, and/or heat treated as needed as illustrated at block 825.”. and [0018] “a method comprises designing a part, evaluating material performance in the part” and [0056] “Next, at step 515, simulations can be used to evaluate the stress behavior of the part. For example, finite element analysis may be used. The results can indicate critical regions of stress in the part according to the part geometry and intended deployment of the part.” and [0051] “Other types of 3D printing technology such as directed energy deposition and binder jetting can be used to manufacture materials with improved properties using methods described herein.”).
6.7	Regarding claim 9, the combined teachings of Zhang et al., Morton et al., and Sheng et al. teach that wherein the one or more material properties for the material undergoing the sintering process include at least one of an effective stiffness modulus, an effective Poisson's ratio and a density (Morton discloses a sintering process (Morton, [0069] “Once the part has been manufactured, the remaining 3D object can be cured, sintered, and/or heat treated as needed as illustrated at block 825.”, Zhang, [0033] “The first mesh grid 302 defines a first density of the digital nominal model 170, and the second mesh grid 312 defines a second density of the digital distortion model 180”, , and Sheng et al. page 179-180 The geometry of the problem and its finite-element mesh are shown in Fig. 1. Quadratic elements with eight nodes and four integration points are used for both the soil and the footing. This type of element is less accurate in predicting collapse loads than high order elements Sloan and Randolph 1982, but works better with contact kinematics. The material properties are also given in Fig. 1, where effective friction angle; dilation angle; and  Poisson’s ratio. The soil is assumed to be either weightless or have = 18 kN/m3.).
Therefore, before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Zhang et al. in view of Morton et al. to incorporate the teachings of Sheng et al. by including surface constraints in the finite element analysis of the modelled part. The motivation for doing so would have been to determine the distortion due to stresses and heat flow during the additive manufacturing process because Sheng et al. to facilitate global convergence, the local integration scheme must be very robust and accurate (see upper right column of page 179).
6.8	Regarding claim 10, the combined teachings of Zhang et al., Morton et al., and Sheng et al. disclose the step of reversing a direction of the predicted distortion position by an optimized scaling factor (Zhang, [0038] “reverse the spatial gap between the nominal 3D mesh model 300 and the distortion 3D mesh model 310. The NURBS surface is able to represent any shape of a surface on the nominal 3D mesh model 300 and the distortion 3D mesh model 310, and allows for defining norm vectors (N) that are normal (i.e., perpendicular) with respect to the NURBS surface (see FIG. SA).” and [0047] “Because we are able to know the norm vectors (N=uxv) on any point of the NURBS surface, as shown in FIG. 6, the compensation is achieved by performing AM iterations on individual 3D portions (e.g., 3D portions 314) along these norm vectors (N).”) [Examiner note: the norm vectors here act as scaling factors that optimize the modified geometry].
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No. US2019/0099951 A1) in view of Morton et al. (US Publication No. US2017/0232517 A1) further in view of Sheng et al. (Sheng et al. “Application of Frictional Contact in Geotechnical Engineering”, (2007) 10 pages), and further in view of Yang et al. (US Publication No. US2017/0368753 A1).
7.1	Regarding claim 11, Zhang et al., as modified by Morton et al. and Ding et al., teaches most of the instant invention; however, he does not expressly teach the step of measuring one or more parameters of the printed part, determining whether each measured parameter is within a pre-set tolerance, and executing a re-design process for the part.
Yang et al. teaches the step of measuring one or more parameters of the printed part (Yang, “Then in S214, the physical component 102 is measured via a measurement device 108 to capture the geometry of at least one of the external and internal surface of the physical component 102 (FIG. 4B).”), determining whether each measured parameter is within a pre-set tolerance (Yang, [0026] “Turning back to the process 200, in S218 it is determined if the deviation 400 is within a pre-defined tolerance threshold. If the deviation is within the pre-defined tolerance threshold, the process 200 ends at S220.”), and executing a re-design process for the part (Yang, [0030] “Then at S226, a modified physical component 404 (FIG. 4E) is produced from the modified nominal CAD image 402. In other words, the modified shape ( e.g., modified triangular mesh) may replace the nominal triangular mesh as the start point of the next production cycle of the physical component, in one or more embodiments.”, see also  Figure 2 on Sheet 2 of drawings for the complete process).
Zhang et al., Morton et al., Sheng et al., and Yang et al. are analogous art because they are from the same field of endeavor of predicting distortion in additively manufactured parts; and that the model analyzes by Yang et al. is similar to that of Zhang et al., Morton et al., and Sheng et al. Therefore, before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Zhang et al. in view of Morton et al. to incorporate the teachings of Yang et al. by measuring the part after it has been manufacturing and executing a redesign process if the measurements are outside of a tolerance threshold. The motivation for doing so would have been to provide a failsafe measure for if the results of the distortion correction were unacceptable because Yang et al. teaches an improved technique and system for reducing the iterations of non-relevant or un-usable components produced by AM processing (para 06), and provide for a reduction in cycle time of more than four times and may improve productivity more than four times as compared to conventional correction methods associated with AM processing.  This reduction in process iterations may result in a 30 to 40% savings in both energy and raw materials (para 18). 
Conclusion
8.	Claims 1-4, 6, 8-14, 16-18, and 20 are rejected and THIS ACTION IS Non-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        October 8, 2022